Matter of Eastbrooke Condominium By Its Bd. of Mgrs. On Behalf of All Homeowners & Brighton Eastbrooke Homeowners (2017 NY Slip Op 04765)





Matter of Eastbrooke Condominium By Its Bd. of Mgrs. On Behalf of All Homeowners & Brighton Eastbrooke Homeowners


2017 NY Slip Op 04765


Decided on June 9, 2017


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 9, 2017

PRESENT: CENTRA, J.P., PERADOTTO, CURRAN, TROUTMAN, AND SCUDDER, JJ. (Filed June 9, 2017.)


MOTION NO. (142/17) CA 16-00031.

[*1]IN THE MATTER OF EASTBROOKE CONDOMINIUM BY ITS BOARD OF MANAGERS ON BEHALF OF ALL HOMEOWNERS AND BRIGHTON EASTBROOKE HOMEOWNERS, PETITIONER-APPELLANT, ELAINE AINSWORTH, ASSESSOR, AND BOARD OF ASSESSMENT REVIEW OF TOWN OF BRIGHTON, RESPONDENTS-RESPONDENTS. FOR REVIEW OF A TAX ASSESSMENT UNDER ARTICLE 7 OF THE REAL PROPERTY TAX LAW (PROCEEDING NO. 1.)
IN THE MATTER OF EASTBROOKE CONDOMINIUM BY ITS BOARD OF MANAGERS ON BEHALF OF ALL UNIT OWNERS, PETITIONER-APPELLANT,
vELAINE AINSWORTH, ASSESSOR, AND BOARD OF ASSESSMENT REVIEW OF TOWN OF BRIGHTON, RESPONDENTS-RESPONDENTS. FOR REVIEW OF A TAX ASSESSMENT UNDER ARTICLE 7 OF THE REAL PROPERTY TAX LAW (PROCEEDING NO. 2.)
IN THE MATTER OF EASTBROOKE CONDOMINIUM BY ITS BOARD OF MANAGERS ON BEHALF OF ALL UNIT OWNERS, PETITIONER-APPELLANT,
vTOWN OF BRIGHTON BOARD OF ASSESSMENT REVIEW, ASSESSOR OF TOWN OF BRIGHTON AND TOWN OF BRIGHTON, RESPONDENTS-RESPONDENTS. FOR REVIEW OF A TAX ASSESSMENT UNDER ARTICLE 7 OF THE REAL PROPERTY TAX LAW (PROCEEDING NO. 3.) (APPEAL NO. 1.)

MEMORANDUM AND ORDER
Motion for leave to appeal to the Court of Appeals denied.